It appears that all the executors named in the will of Thos. H. Benton had renounced or failed to qualify and give bonds when summoned.
The judge decided that notwithstanding the renunciation of an executor he might come into Court and take the responsibility upon himself by complying with the law at any time before letters had been granted to any other person.
This decision is based upon the Maryland statute, 1798, Chap. 101, Sub. Ch. 3, Sec. 7, which is now in force in this District.
Upon this decision Montgomery Blair, Esq., one of the executors who had renounced, came into Court and gave bonds in the penalty of $20,000. F. P. Blair and John C. Rives, Esqs., becoming his sureties.